Citation Nr: 0512088	
Decision Date: 05/02/05    Archive Date: 05/18/05

DOCKET NO.  03-11 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in No. 
Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for hearing loss.



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The veteran had active military service from November 1965 to 
November 1968.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating decision of 
December 2001, by the No. Little Rock, Arkansas, Regional 
Office (RO).

In June 2003, the veteran requested a hearing before a Member 
of the Board.  However, the veteran failed to report for a 
hearing scheduled for April 2005.  As he has not contacted VA 
to explain his absence or request to reschedule his hearing, 
his request for a hearing is considered to be withdrawn.  38 
C.F.R. § 20.704(d).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.  

2.  Hearing loss was not present in service or initially 
manifested until many years after service, and the medical 
evidence of record does not establish any etiological 
relationship between the veteran's current hearing loss and 
his military service.  


CONCLUSION OF LAW

Hearing loss was not incurred in or aggravated during 
service, nor may it be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5103, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 
3.385 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002).  In addition, 
VA promulgated regulations to implement the provisions of the 
law.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  

The VCAA requires that VA must provide notice that informs 
the claimant (1) of the information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

Significantly, notice as required by 38 U.S.C.A. § 5103(a) 
must be provided to an appellant before the initial 
unfavorable decision on a claim for VA benefits.  However, 
the Board finds that any defect with respect to the VCAA 
notice requirement in this case was harmless error for the 
reasons specified below.  

In a letter dated in July 2001 the RO notified the veteran 
about what was involved in the compensation claims process, 
including the information needed.  In a rating action of 
December 2001, the RO denied the veteran's claim of 
entitlement to service connection for bilateral hearing loss.  
In a letter dated in February 2005, the RO provide notice to 
the veteran regarding what information and evidence was still 
needed to substantiate his claim, as well as what information 
and evidence must be submitted by the veteran, what 
information and evidence will be obtained by VA, and the need 
for the veteran to submit any evidence in his possession that 
pertains to the claim.  The veteran responded with a 
statement dated in March 2005 that he had no other evidence 
to submit.  He stated that he had already sent VA all the 
evidence that he had.  He reported that he did not know he 
had a hearing loss until he went to work for Dow Chemical in 
1979 and that when he was released from service he was not 
accorded audiometric testing, but only asked if he could 
hear.

The Board finds that VA's duties under the law and recently 
revised implementing regulations have been fulfilled.  The 
veteran was provided adequate notice of the evidence needed 
to substantiate his claim.  The discussions in the December 
2001 rating decision appealed, and the May 2003 statement of 
the case (SOC) (especially when considered collectively) 
informed him of the information and evidence needed to 
substantiate his claim and complied with VA's notification 
requirements.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
The veteran was provided information as to the evidence 
needed to substantiate his claim prior to the first RO 
adjudication of the claim, and again in February 2005, prior 
to the transfer and recertification of the case to the Board.  
The content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
The veteran has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  He indicated in a statement dated in 
March 2005 that he had no additional evidence to submit in 
support of his claim.

Regarding the duty to assist, VA must make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefits sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating his or her claim.  38 U.S.C.A. § 5103A(a); 
38 C.F.R. § 3.159(c), (d).  Such assistance includes making 
every reasonable effort to obtain relevant records (including 
private and service medical records and those possessed by VA 
and other Federal agencies) that the claimant adequately 
identifies to the Secretary and authorizes the Secretary to 
obtain.  38 U.S.C.A. § 5103A(b) and (c); 38 C.F.R. 
§ 3.159(c)(1-3).  During the course of this appeal, the RO 
has obtained and reviewed the evidence identified by the 
veteran as pertinent to his claim.  

In view of these factors, the Board finds that the notice and 
duty to assist provisions of the law have been satisfied, and 
that any failure to have fully complied with these 
requirements before the December 2001 rating decision on 
appeal has not resulted in any prejudice to the veteran, in 
either the development or the merits of his claim, and, 
therefore, any such error was harmless.  See 38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159.  

II.  Factual background.

The pertinent facts in this case are not in dispute and may 
be briefly described.  The service medical records, including 
the November 1965 enlistment examination, as well as the 
November 1968 separation examination, are negative for any 
complaints, findings or diagnoses of hearing loss.  Reports 
of examinations done in November 1965, June 1966, and in 
November 1968 reflect that audiometric testing was not 
conducted at any of these examinations.  Only whispered voice 
and spoken voice testing was done.

The record is devoid of any treatment records during the 
period from 1968 to 1978.

The veteran's initial claim for service connection for 
hearing loss was received in April 2001.  Submitted in 
support of his claim were copies of audiometric testing and 
evaluations from Dow Chemical, dated from January 1978 to 
November 1996, which reflect findings of high frequency 
hearing loss as of January 1978 and thereafter.

The veteran was afforded a VA compensation examination in 
March 2003, at which time it was noted that he had been a 
radio operator in Vietnam and a rifle instructor.  His 
history of noise exposure included exposure to artillery fire 
and equipment while on active duty; he also reported 
occupational noise exposure to equipment, and recreational 
noise exposure from hunting.  On the authorized audiological 
evaluation, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
40
65
85
LEFT
15
15
50
75
85

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 96 in the left ear.  The 
examiner noted that hearing was within normal limits at 500 
to 1000 Hertz level in the right ear, with mild to severe 
sensorineural hearing loss at 2000 to 4000 Hertz level.  In 
the left ear, hearing was within normal limits at 500 to 1500 
Hertz level, with moderate to severe sensorineural hearing 
loss at 2000 to 4000 Hertz level.  The examiner stated that 
there was insufficient information available to determine the 
etiology of hearing loss without resorting to speculation.  


III.  Legal analysis.

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
pre-existing active service, was aggravated therein.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2004).  
As a general matter, service connection for a disability is 
focused upon facts, as shown by evidence: (1) the existence 
of a current disability; (2) the existence of the disease or 
injury in service; and (3) a relationship or nexus between 
the current disability and any injury or disease incurred 
during service.  See Pond v. West, 12 Vet. App. 341 (1999); 
Watson v. Brown, 4 Vet. App. 309 (1993); Cuevas v. Principi, 
3 Vet. App. 542 (1992).  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).  

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  If the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2004).  

Service connection may be granted on a presumptive basis for 
certain chronic disabilities when the disability in question 
is manifested to a compensable degree within a year after 
separation from active duty.  38 C.F.R. §§ 3.307, 3.309 
(2004).  If a veteran served 90 days or more during a period 
of war or after December 31, 1946, and sensorineural hearing 
loss become manifest to a degree of ten percent within one 
year from date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  See 38 C.F.R. §§ 3.307(a), 3.309(a) (2004).  

Regulations at 38 C.F.R. § 3.385 (2004) provide that impaired 
hearing would be deemed a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies of 500, 
1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
(controlled speech discrimination test) are less than 94 
percent.  Hearing impairment is evaluated consistent with 38 
C.F.R. § 4.85, Tables VI, VIA, VII, Diagnostic Code 6100, and 
§ 4.86 (2004).  

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  38 C.F.R. § 3.102.

The veteran essentially contends that he was exposed to loud 
noise during military service as a member of a tank battalion 
and as a rifle instructor.  He noted that while he was a 
radio operator in Vietnam, upon returning to Camp Pendleton, 
he was assigned to a rifle team and was a rifle instructor 
for M-16 rifles during the last year of service.  He noted 
that he was only asked if he could hear when he was examined 
prior to his release from service and did not know that he 
had a hearing loss until he received a hearing test for 
employment in 1979.

Although the veteran contends that his hearing loss is 
related to his military service, the service medical records 
are negative for reference to any complaints or findings of 
hearing difficulty.  In November 1968, when examined for 
separation, his hearing was normal and an ear abnormality was 
not reported.  Admittedly, the whispered voice and spoken 
voice testing at that time would not have detected high 
frequency hearing loss.  The testing the veteran received 
during his military service and at discharge would provide no 
reliable information regarding the presence or absence of 
noise-induced, primarily upper frequency hearing loss.

The veteran, however, is not required to show that he met the 
criteria of 38 C.F.R. § 3.385 at separation if he has a 
hearing loss otherwise shown to have begun in service.  See 
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992); see also 
Hensley v. Brown, 5 Vet. App. 155 (1993).  As noted above, 
there is no evidence of any treatment for a hearing loss 
during service.  The Board acknowledges that the veteran may 
have been exposed to noise exposure as a result of being a 
member of the division rifle team.  However, the medical 
evidence has demonstrated no continuity of symptomatology 
between 1968 and 1978.  In fact, the veteran has reported 
that he did not know he had a hearing loss until 1979, more 
than 10 years after his release from service.  Further, 
following a VA examination in March 2003, a VA medical 
specialist noted that there was insufficient information 
available to determine the etiology of hearing loss without 
resorting to speculation.  As noted above, reasonable doubt 
is defined for VA purposes as a substantial doubt and one 
within the range of probability as distinguished from pure 
speculation or remote possibility.  38 C.F.R. § 3.102.  

In summary, the Board finds that there is no evidence tending 
to show that symptoms of hearing loss were present in service 
or until many years thereafter.  Furthermore, medical 
evidence on file does not relate the current symptoms to the 
veteran's period of active duty.  Direct service connection 
requires evidence of a current disability with a relationship 
or connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez 
v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992)).  Accordingly, as it 
has not been shown that the veteran's hearing loss is related 
to service or any incident thereof, service connection for 
hearing loss must be denied.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1137, 5107; 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.385.  The evidence is not so evenly balanced that there is 
doubt as to any material issue.  38 U.S.C.A. § 5107.  

In certain circumstances, veterans who have engaged in combat 
may use lay or other evidence to establish service 
incurrence.  38 U.S.C.A. § 1154(b).  However, there is no 
evidence in the record and the veteran has not suggested that 
his hearing loss is related to a combat incident.


ORDER

Service connection for hearing loss is denied.  



	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


